ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
EDT Constructors, Inc.                      )      ASBCA No. 60542
                                            )
Under Contract No. W912QR-1-C-0066          )

APPEARANCE FOR THE APPELLANT:                      Sean Milani-nia, Esq.
                                                    Fox Rothschild LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                   Michael L. Graves, Jr., Esq.
                                                   Laura J. Arnett, Esq.
                                                    Engineer Trial Attorneys
                                                    U.S. Army Engineer District, Savannah

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 8 February 2017

                                         q~
                                                 MARK A. MELNICK
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 60542, Appeal of EDT
Constructors, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals